DETAILED ACTION
	This is a final office action on the merits. Claims 1 - 27 are currently pending in the case and are discussed on the merits below. Applicant’s amendment to the claims filed 2/19/2021 is acknowledged and the amendments have been entered. 

Response to Arguments
	Applicant’s arguments filed 2/19/2021 are moot as applicant’s amendment to the claims has necessitated a new grounds of rejection which is set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 8, 11 - 17, and 20 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0020369 Taylor et al. in view of US 8,364,309 Bailey. 

	With regard to claim 1, Taylor discloses: 
	With regard to claim 1, Taylor discloses: 
	A robotic device comprising: 
	a propulsion mechanism to move the robotic device (fig. 1A, 1B); 
	a sensor (fig, 1A, 2; [0024], [0026], [0027]); 
	a user interface for entering service area dimension information to establish a service area proximate the robotic device (fig. 1E, 2; [0033], [0036], [0043]); and 
	a processing facility comprising a processor and a memory, the processing facility configured to store a set of instructions that, when executed, cause the robotic device to: 
receive service area dimension information for the service area through the user interface, wherein the service area is determined by the service area dimension information entered into the user interface ([0033], [0036], [0058], [0060], [0072]) room size, which may be entered by the user, is utilized for making decisions on how to move through the space), , and 
utilize the propulsion mechanism to move the robotic device through the service area and to perform a service task in the service area (fig. 3A - 3F, 4, 6, 9B - 9D, 12; [0022], [0033]).
	Taylor does not explicitly disclose but Bailey does disclose the following limitations:
	 that the entered dimension information “define a furthest extent of a service area boundary” (fig. 3 item 332, fig. 4A and 4B, fig. 5, fig. 13, col. 1 lines 57 - 64 discussing the use may draw the floor plan; col 2 lines 5 - 7 discussing the user may draw areas to avoid; col. 6 lines 13 - 21 discussing that the user may enter the dimensions of the rooms that the robot operates within; col. 6 line s29 - 37; col. 6 lines 48 - 52; col. 8 lines 57 - 65; col. 12 line 50 - col 13 line 9 indicated that the resultant floor plan, having been entered and edited by the user, defines the boundaries within which the robot will conduct its tasks; col. 14 lines 19 - 21) ; or 
	That the robot performs the task “within the service are boundary defined by the dimension information (col. 12 line 50 - col 13 line 9 indicated that the resultant floor plan, having been entered and edited by the user, defines the boundaries within which the robot will conduct its tasks; col. 14 lines 19 - 21; see also fig. 4A and 4B; fig. 12 and 13). 
	Thus, Bailey discloses a process where by a user may enter dimensional information to create a house floor plan within which the robot will operate as well as defining areas in which the robot will not operate. 
	Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor to incorporate an optional user map creating process as disclosed in Bailey. This would allow the user to create a map defining a floor plan describing the area with in which the robot will operate as well as areas to avoid. This modification would give the user the option of creating a more precise navigational map for the robot which can define areas of operation with specific action associated there with as well as defining areas to avoid thereby improving the efficiency and precision of the cleaning process.  
With regard to claim 2, Taylor discloses: 
the service area dimension information specifies a two- dimensional surface area surrounding the robotic device ([0033], [0036], [0056], [0058]).

With regard to claim 3, Taylor discloses: 
the set of instructions that, when executed, cause the sensor to perform a scan to determine a boundary condition within the service area (fig. 2 item 224, 238, 240, 242, 234; fig. 4, 5, 12; [0026], [0027], [0035], [0044], [0053], [0057], [0061], [0063], [0067], [0068], [0100], [0119]).

With regard to claim 4, Taylor discloses: 
wherein the scan detects no boundary condition within the service area, and the set of instructions that, when executed, cause the robotic device to provide the service task to the entire service area (fig. 3A - 3C, [0049] - [0055]). 

With regard to claim 5, Taylor discloses: 
 wherein the scan senses a boundary condition within the service area that partially limits the service area, and the set of instructions that, when executed, cause the robotic device to provide the service task to the service area up to the boundary condition (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]). 

With regard to claim 6, Taylor discloses: 
wherein the sensed boundary condition is a wall within the service area, and the service task is provided up to the wall (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).




With regard to claim 7, Taylor discloses: 
wherein the sensed boundary condition within the service area is a plurality of walls that create a perimeter within the service area, and the service task is provided within the plurality of walls (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).

With regard to claim 8, Taylor discloses: 
further comprising a surface sensor adapted to identify a floor surface type, wherein the set of instructions, when executed, causes the robotic device to scan a floor surface to determine the floor surface type and provide an alert based on the determined floor surface type ([0103], [0104] the decision as to which floor type is detected and to switch to a more appropriate cleaning floor cleaning mode, under broadest reasonable interpretation, reads on an “alert”).

With regard to claim 11, Taylor discloses: 
A method comprising: 
	positioning a robotic device in a service area (fig. 3A - 6), wherein the robotic device comprises a propulsion mechanism to move the robotic device (fig. 1A, 1B);  
defining a set of service area dimensions having a spatial extent proximate the robotic device ([0033], [0036], [0058], [0060], [0072]); 
scanning the service area with the sensor to determine a boundary condition within the set of service area dimensions (fig. 2 item 224, 238, 240, 242, 234; fig. 4, 5, 12; [0026], [0027], [0035], [0044], [0053], [0057], [0061], [0063], [0067], [0068], [0100], [0119]); and 
utilizing the propulsion mechanism to move the robotic device through the service area and provide a service task within the set of service area dimensions as limited by the sensed boundary condition (fig. 3A - 3F, 4, 6, 9B - 9D, 11, 12; [0022], [0033] [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]). 
Taylor does not explicitly disclose but Bailey does disclose the following limitations: 
“wherein the service are dimensions specify a first boundary for the service area” (fig. 3 item 332, fig. 4A and 4B, fig. 5, fig. 13, col. 1 lines 57 - 64 discussing the use may draw the floor plan; col 2 lines 5 - 7 discussing the user may draw areas to avoid; col. 6 lines 13 - 21 discussing that the user may enter the dimensions of the rooms that the robot operates within; col. 6 line s29 - 37; col. 6 lines 48 - 52; col. 8 lines 57 - 65; col. 12 line 50 - col 13 line 9 indicated that the resultant floor plan, having been entered and edited by the user, defines the boundaries within which the robot will conduct its tasks; col. 14 lines 19 - 21; see also fig. 4A steps 412 - 416 and associated disclosure where in robot traverse the area and senses the boundary conditions and updates the map accordingly). 
	Bailey also teaches: That the robot performs the task “within the service are boundary defined by the dimension information (col. 12 line 50 - col 13 line 9 indicated that the resultant floor plan, having been entered and edited by the user, defines the boundaries within which the robot will conduct its tasks; col. 14 lines 19 - 21; see also fig. 4A and 4B; fig. 12 and 13). 
	Thus, Bailey discloses a process where by a user may enter dimensional information to create a house floor plan within which the robot will operate as well as defining areas in which the robot will not operate. 
	Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor to incorporate an optional user map creating process as disclosed in Bailey and the associated robot confirmation of the mapped space. This would allow the user to create a map defining a floor plan describing the area with in which the robot will operate as well as areas to avoid and to have the robot confirm the accuracy of the mapping. This modification would give the user the option of creating a more precise navigational map for the robot which can define areas of operation with specific action associated there with as well as defining areas to avoid thereby improving the efficiency and precision of the cleaning process.  

With regard to claim 12, Taylor discloses: 
the set of service area dimensions specifies a two- dimensional surface area surrounding the robotic device ([0033], [0036], [0056], [0058]).

With regard to claim 13, Taylor discloses: 
wherein the scanning detects no boundary condition and the robotic device provides the service task to the entire service area (fig. 3A - 3C, [0049] - [0055]). 

With regard to claim 14, Taylor discloses: 
wherein the scanning senses a boundary condition that partially limits the service area and the robotic device provides the service task to the service area up to the boundary condition (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]). 

With regard to claim 15, Taylor discloses: 
wherein the sensed boundary condition is a wall within the service area, and the service task is provided up to the wall (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).

With regard to claim 16, Taylor discloses: 
wherein the sensed boundary condition is a plurality of walls that create a perimeter within the service area, and the service task is provided within the plurality of walls (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).

With regard to claim 17, Taylor discloses
further comprising a surface sensor adapted to identify a floor surface type, wherein the robotic device scans a floor surface to determine the floor surface type and provides an alert based on the determined floor surface type ([0103], [0104] the decision as to which floor type is detected and to switch to a more appropriate cleaning floor cleaning mode, under broadest reasonable interpretation, reads on an “alert”).

With regard to claim 20, Taylor discloses: 
A method comprising: 
positioning a robotic device in a service area (fig. 3A - 6), wherein the robotic device comprises a propulsion mechanism to move the robotic device (fig. 1A, 1B) and a sensor adapted to sense a boundary condition within the service area (fig, 1A, 2; [0024], [0026], [0027]); 
scanning the service area with the sensor to determine the boundary condition within the set of service area dimensions (fig. 2 item 224, 238, 240, 242, 234; fig. 4, 5, 12; [0026], [0027], [0035], [0044], [0053], [0057], [0061], [0063], [0067], [0068], [0100], [0119]);; and 
utilizing the propulsion mechanism to move the robotic device through the service area and provide a service task as limited by the sensed boundary condition fig. 3A - 3F, 4, 6, 9B - 9D, 11, 12; [0022], [0033] [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]). 
Taylor does not explicitly disclose but Bailey does disclose the following limitations: 
“wherein the service are dimensions specify a first boundary for the service area” (fig. 3 item 332, fig. 4A and 4B, fig. 5, fig. 13, col. 1 lines 57 - 64 discussing the use may draw the floor plan; col 2 lines 5 - 7 discussing the user may draw areas to avoid; col. 6 lines 13 - 21 discussing that the user may enter the dimensions of the rooms that the robot operates within; col. 6 line s29 - 37; col. 6 lines 48 - 52; col. 8 lines 57 - 65; col. 12 line 50 - col 13 line 9 indicated that the resultant floor plan, having been entered and edited by the user, defines the boundaries within which the robot will conduct its tasks; col. 14 lines 19 - 21; see also fig. 4A steps 412 - 416 and associated disclosure where in robot traverse the area and senses the boundary conditions and updates the map accordingly). 
	Bailey also teaches: That the robot performs the task “within the service are boundary defined by the dimension information (col. 12 line 50 - col 13 line 9 indicated that the resultant floor plan, having been entered and edited by the user, defines the boundaries within which the robot will conduct its tasks; col. 14 lines 19 - 21; see also fig. 4A and 4B; fig. 12 and 13). 
	Thus, Bailey discloses a process where by a user may enter dimensional information to create a house floor plan within which the robot will operate as well as defining areas in which the robot will not operate. 
	Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor to incorporate an optional user map creating process as disclosed in Bailey and the associated robot confirmation of the mapped space. This would allow the user to create a map defining a floor plan describing the area with in which the robot will operate as well as areas to avoid and to have the robot confirm the accuracy of the mapping. This modification would give the user the option of creating a more precise navigational map for the robot which can define areas of operation with specific action associated there with as well as defining areas to avoid thereby improving the efficiency and precision of the cleaning process.  

With regard to claim 21, Taylor discloses: 
wherein the scanning detects no boundary condition and the robotic device provides the service task to the entire service area (fig. 3A - 3C, [0049] - [0055]). 

With regard to claim 22, Taylor discloses: 
wherein the scanning senses a boundary condition that partially limits the service area and the robotic device provides the service task to the service area up to the boundary condition (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]). 

With regard to claim 23, Taylor discloses: 
wherein the sensed boundary condition is a wall within the service area, and the service task is provided up to the wall (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).
With regard to claim 24, Taylor discloses: 
herein the sensed boundary condition is a plurality of walls that create a perimeter within the service area, and the service task is provided within the plurality of walls (fig. 3F, 4, 6, 11, 12; [0038], [0044], [0052] - [0054], [0057], [0058], [0067], [0068], [0070] - [0072]).

With regard to claim 25, Taylor discloses: 
a surface sensor adapted to identify a floor surface type, wherein the robotic device scans a floor surface to determine the floor surface type and provides an alert based on the determined floor surface type ([0103], [0104] the decision as to which floor type is detected and to switch to a more appropriate cleaning floor cleaning mode, under broadest reasonable interpretation, reads on an “alert”).

Claims 9 - 10, 18 - 19 and 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0020369 Taylor et al. in view of US 8,364,309 Bailey as discussed above in further view of US 2006/0060216 Woo. 

	With regard to claims 9 and 10, Taylor has all of the elements of claim 8 and 1 as discussed above. 
	Taylor does not disclose: 
(claim 9) the alert is provided because the determined floor surface type is incompatible with a current service tool for servicing the floor service type; or
(claim 10) he robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion.
However, Woo discloses these limitation (fig. 3, 4; [0020], [0021], [0023], [0024], [0038], [0040], [004], [0046] - [0051], [0056]).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor to include a removable service module and to incorporate a service module exchange procedure, as suggested by Woo, to exchange the service module when the floor surface requires a different module then currently attached. This modification would allow the robot to autonomously clean more floor surfaces without inconveniencing the user by requiring a manual cleaning module exchange. 

With regard to claims 18 and 19, Taylor has all of the elements of claim 17 and 11 as discussed above. 
Taylor does not discloses: 
(claim 18) the alert is provided because the determined floor surface type is incompatible with a current service tool for servicing the floor service type; or
(claim 19) the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion.
However, Woo discloses these limitation (fig. 3, 4; [0020], [0021], [0023], [0024], [0038], [0040], [004], [0046] - [0051], [0056]).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor to include a removable service module and to incorporate a service module exchange procedure, as suggested by Woo, to exchange the service module when the floor surface requires a different module then currently attached. This modification would allow the robot to autonomously clean more floor surfaces without inconveniencing the user by requiring a manual cleaning module exchange. 

With regard to claims 16 and 27, Taylor discloses all of the elements of claim 20 and 25 as discussed above, 
Taylor does not disclose: 
(claim 26) wherein the alert is provided because the determined floor surface type is incompatible with a current service tool for servicing the floor service type; or
(claim 27) the robotic device further comprising a main robotic device portion and a service module portion, the service module portion adapted to perform a service task, wherein the service module portion is removable from the main robotic device portion.
However, Woo discloses these limitation (fig. 3, 4; [0020], [0021], [0023], [0024], [0038], [0040], [004], [0046] - [0051], [0056]).
Therefore, at the time of filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Taylor to include a removable service module and to incorporate a service module exchange procedure, as suggested by Woo, to exchange the service module when the floor surface requires a different module then currently attached. This modification would allow the robot to autonomously clean more floor surfaces without inconveniencing the user by requiring a manual cleaning module exchange. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R MOTT whose telephone number is (571)270-5376.  The examiner can normally be reached on M-F 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R MOTT/Primary Examiner, Art Unit 3669